DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/1/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 8 and 15 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, “an indicator of a first frequency hopping bandwidth and an indicator of a second frequency hopping bandwidth, wherein each of the first frequency hopping bandwidth” and “the second frequency 

The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2013/0322493 (published 5 Dec. 2013) [hereinafter Jersenius] teaches a method and a terminal device, comprising: (i.e. fig. 12 shows a UE (terminal device) comprising a processor, memory and transceiver for executing instructions for network communications; see paragraphs 85 - 87) a transceiver, configured to receive first indication information sent by a network device wherein the first indication information comprises an indicator of a frequency hopping bandwidth and an indicator of at least one subband that is activated by the network device to form the frequency hopping bandwidth; (i.e. fig. 4 shows a UE (10) may receive a scheduling grant (404) sent by base station (12), the grant may be sent without first receiving a scheduling request (SR); see paragraphs 36 - 38) (i.e. fig. 6 shows the allocation of resources to the UE included in the scheduling grant may comprise a frequency hopping bandwidth for a PUSCH along with a number of subbands in which it is 


Additionally, all of the further limitations in 2 – 7, 9 - 14 and 16 - 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
August 11, 2021Primary Examiner, Art Unit 2471